  Case 19-10534          Doc 82   Filed 01/25/21 Entered 01/25/21 11:55:36            Desc Main
                                    Document     Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


In re:
                                                  Chapter 7
Castle Builders, Inc.,                            Case No. 19-10534

                            Debtor



                ORDER REGARDING TRUSTEE’S OBJECTIONS TO CLAIMS

         The Chapter 7 Trustee has filed an Objection to Claim No. 1 [Dkt. No. 73] and a separate

Objection to Claim No. 31 [Dkt. No. 75]. By Claim No. 1, Dustin Robinson asserts a claim in the

amount of $602 arising out of “Work performed[.]” [POC No. 1.] In Claim No. 31, Chris Diesch

asserts a claim in the amount of $17,508.26 and describes the basis of that claim as “Materials I

purchased that CB should have purchased, warranty work not completed, single siding not

completed[.]” [POC No. 31.] Both creditors completed Official Form 410, but neither attached any

supporting documentation. The Trustee asks the Court to disallow each of these claims solely

because they lack supporting documentation.

         Although neither creditor responded to the Trustee’s objections, the Court conducted a

hearing on the objections on January 14, 2021. See [Dkt. No. 80]. During that hearing, the Trustee

expressed his belief that Robinson might have a claim for unpaid wages. The Trustee pointed to the

Debtor’s schedules, where Robinson is listed as an unsecured creditor with a claim in the amount of

“$0.00” based on a “possible wage claim[.]” [Dkt. No. 18.] The Trustee objected to the claim

because he could not determine when the claim was incurred or whether it arose out of an

employment agreement between the Debtor and Robinson or instead related to construction work

that the Debtor should have performed for Robinson. The Trustee was unsure whether the claim

was based on a writing, but insisted that if it were, the writing should have been attached to the
  Case 19-10534       Doc 82       Filed 01/25/21 Entered 01/25/21 11:55:36           Desc Main
                                     Document     Page 2 of 5



proof of claim. As for Diesch’s claim, the Trustee reported, based on a conversation with Diesch,

that Diesch had been a customer of the Debtor and was asserting a claim arising out of a

construction job gone awry. The Trustee explained that he had asked Diesch to amend his claim

because the form Diesch filed erroneously listed Castle Builders, Inc. as the creditor and because the

claim lacked supporting documentation. According to the Trustee, Diesch supplied a spreadsheet of

costs he had incurred related to the Debtor’s construction job, but those costs totaled only $2,879.96.

The Trustee averred that the claim was based on a construction agreement between Diesch and the

Debtor, and that a copy of the agreement should have been filed with the claim. When asked, the

Trustee conceded that a fair result would be to allow Diesch’s claim in a reduced amount—i.e., in

the amount set forth on the spreadsheet Diesch had provided to the Trustee.

       A claim, proof of which is filed under 11 U.S.C. § 501, “is deemed allowed, unless a party in

interest . . . objects.” 11 U.S.C. § 502(a). “But even where a party in interest objects, the court

‘shall allow’ the claim ‘except to the extent that’ the claim implicates any of the nine exceptions

enumerated in § 502(b).” Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443,

449 (2007) (quoting 11 U.S.C. § 502(b)); accord Am. Express Bank, FSB v. Askenaizer (In re

Plourde), 418 B.R. 495, 503 (B.A.P. 1st Cir. 2009)). Upon objection, “the court . . . shall determine

the amount of such claim in lawful currency of the United States as of the date of the filing of the

petition[.]” 11 U.S.C. § 502(b).

       “Bankruptcy Rule 3001 establishes ‘the procedural framework for the filing and allowance

of claims’ and ‘regulate[s] the form, content, and attachments for proofs of claim.’” Kittery Point

Partners, LLC. v. Bayview Loan Serv., LLC (In re Kittery Point Partners), --- B.R. ---, 2021 WL

140629, at *8 (B.A.P. 1st Cir. Jan. 14, 2021) (quoting In re Plourde, 418 B.R. at 503). Under

Bankruptcy Rule 3001(c)(1), with the exception of claims arising out of open-end or revolving




                                                -2-
  Case 19-10534       Doc 82     Filed 01/25/21 Entered 01/25/21 11:55:36            Desc Main
                                   Document     Page 3 of 5



consumer credit agreements, “when a claim . . . is based on a writing, a copy of the writing shall be

filed with the proof of claim.” Fed. R. Bankr. P. 3001(c)(1). The proof of claim form incorporates

this instruction, directing the creditor to “[a]ttach redacted copies of any documents supporting the

claim required by Bankruptcy Rule 3001(c).” Official Form 410 ¶ 8. In a case in which the debtor

is an individual, Bankruptcy Rule 3001(c) identifies certain sanctions that may be available to

remedy a failure to provide supporting documentation. See Fed. R. Bankr. P. 3001(c)(2)(D).

Failure to comply with the requirements of Bankruptcy Rule 3001(c) also has evidentiary

consequences. A proof of claim that complies with the requirements of the rule and the official

proof of claim form “constitute[s] prima facie evidence of the validity and amount of the claim.”

Fed. R. Bankr. P. 3001(f). By implication, a proof of claim that does not comply with the

requirements of the Bankruptcy Rules does not benefit from that presumption. See In re Plourde,

418 B.R. at 504 n.12 (“[W]hen the proof of claim is not filed in accordance with the Federal Rules

of Bankruptcy Procedure, it does not constitute prima facie evidence of the validity and amount of

the claim, and the burden of proof rests on the claimant.”). The evidentiary effect of a properly filed

proof of claim is not overcome by an objection unless that objection is supported by “substantial

evidence.” Juniper Dev. Grp. v. Kahn (In re Hemingway Transp., Inc.), 993 F.2d 915, 925 (1st Cir.

1993). The same allocation and burden of proof does not apply to proofs of claim that fail to

comply with the applicable rules (including the documentation requirements of Bankruptcy Rule

3001(c)). See In re Plourde, 418 B.R. at 504 n.12. While the Code and the Rules, taken together,

create a burden-shifting framework, the Court’s task, when faced with an objection to a claim, is

fixed: determine the amount of the claim as of the petition date. See 11 U.S.C. § 502(b).

       Here, the Trustee’s objections do not implicate any of the grounds enumerated in section

502(b) that would support disallowing the claims. “The failure to attach documentation sufficient




                                               -3-
  Case 19-10534       Doc 82     Filed 01/25/21 Entered 01/25/21 11:55:36             Desc Main
                                   Document     Page 4 of 5



under” Bankruptcy Rule 3001(c) “is not one of the nine statutorily enumerated grounds for

disallowance under 11 U.S.C. § 502(b).” In re Tatro, No. 12-21266-PRW, 2015 Bankr. LEXIS

1648, at *10 (Bankr. W.D.N.Y. May 14, 2015). But see In re Minbatiwalla, 424 B.R. 104, 119

(Bankr. S.D.N.Y. 2010) (concluding “that in certain circumstances claims can be disallowed for

failure to support the claim with sufficient evidence, even if this is not a specifically enumerated

reason for disallowance under 11 U.S.C. § 502(b)[.]”). As such, the Trustee’s objections are not

well founded. In reaching this conclusion, the Court is persuaded that section 502(b) enumerates the

“exclusive grounds for disallowance of a claim, and failure to file documentation is not among

them.” In re Tatro, 2015 Bankr. LEXIS 1648, at *12 (quotation marks omitted) (collecting cases).

The Trustee’s objections are therefore OVERRULED.

       The Trustee has placed Diesch’s entitlement to the amount asserted in his proof of claim in

issue, but he did so during the hearing. The Trustee’s objection to claim, which was served on

Diesch, did not provide express notice of the Trustee’s challenge to the amount of the claim.

Diesch’s proof of claim does not constitute prima facie evidence of the amount of his claim under

Bankruptcy Rule 3001(f) because it does not contain the supporting documentation required by

Bankruptcy Rule 3001(c). But the Trustee’s challenge to the amount of Diesch’s claim is also

devoid of evidentiary support. Based on the Trustee’s unchallenged representations at the hearing,

the Court is inclined to conclude that Diesch’s claim should be allowed in the amount of $2,879.96,

rather than the greater amount set forth on his proof of claim.

       The Trustee is HEREBY ORDERED to (a) file, as a supplement to his objection to Diesch’s

claim, a copy of the spreadsheet that he received from Diesch; (b) serve a copy of this order on

Diesch at the address set forth on Diesch’s claim; and (c) file a certificate of service evidencing such

service. Each of these tasks must be accomplished on or before January 29, 2021. Diesch will then




                                                -4-
  Case 19-10534       Doc 82     Filed 01/25/21 Entered 01/25/21 11:55:36             Desc Main
                                   Document     Page 5 of 5



have until February 12, 2021 to file a reply opposing the Trustee’s efforts to establish that his claim

should be allowed in a reduced amount. If Diesch does not file a timely opposition, his claim will

be allowed in the amount of $2,879.96. If Diesch files a timely opposition, the Court will schedule

a further hearing on the Trustee’s objection to his claim.




Dated: January 25, 2021
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                -5-
